Exhibit 10.5

Execution Version

SUPPLEMENT NO. 2 TO THE

FIRST LIEN GUARANTY AND COLLATERAL AGREEMENT

This SUPPLEMENT NO. 2 TO THE FIRST LIEN GUARANTY AND COLLATERAL AGREEMENT (this
“Supplement”) is dated as of June 28, 2019 and is entered into by and among
Hornbeck Offshore Services, Inc., a Delaware corporation (“HOSI” or the “Parent
Borrower”), Hornbeck Offshore Services, LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Parent Borrower, collectively,
the “Borrowers” and each, a “Borrower”), each of the signatories hereto, other
than the Collateral Agent, as defined below (the Borrowers and each of the
signatories hereto (other than the Collateral Agent), together with any other
Restricted Subsidiary of the Parent Borrower that becomes a party hereto from
time to time after the date hereof pursuant to an Assumption Agreement or
otherwise, the “Obligors”) and Wilmington Trust, National Association, as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein have the meanings given to them
in the Credit Agreement.

R E C I T A L S

WHEREAS, in connection with that certain First Lien Term Loan Agreement dated as
of June 15, 2017, as amended by that certain Amendment No. 1 to First Lien Term
Loan Agreement dated as of March 27, 2018 and that certain Amendment No. 2 to
First Lien Term Loan Agreement dated as of June 28, 2019 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrowers, certain financial institutions (the
“Lenders”), the Collateral Agent and Wilmington Trust, National Association, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), the Borrowers, the other Obligors and the
Collateral Agent entered into that certain First Lien Term Guaranty and
Collateral Agreement dated as of June 15, 2017 as amended by that certain
Supplement No. 1 to the First Lien Guarantee and Collateral Agreement dated as
of May, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Collateral Agreement”);

WHEREAS, the parties hereto now desire to further supplement and amend the
Guaranty and Collateral Agreement as set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

I.

Amendment to the Guaranty and Collateral Agreement. Pursuant to Section 9.04 of
the Guaranty and Collateral Agreement and Section 12.02 of the Credit Agreement,
the Guaranty and Collateral Agreement is hereby amended as follows:

The definition of “Excluded Accounts” is amended and restated in its entirety by
deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the changed definition for inclusion in
the Guaranty and Collateral Agreement attached as Appendix A hereto.



--------------------------------------------------------------------------------

II.

Reaffirmation of Other Provisions. Except as amended and modified hereby, any
and all of the terms and provisions of the Guaranty and Collateral Agreement
shall remain in full force and effect and are hereby in all respects ratified
and confirmed by each party hereto.

 

III.

Governing Law. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered to be effective as of the date first above written.

 

BORROWERS:

   

HORNBECK OFFSHORE SERVICES, INC.

   

HORNBECK OFFSHORE SERVICES, LLC

    By:  

/s/ James O. Harp, Jr.

   

Name:

 

James O. Harp, Jr.

   

Title:

 

Executive Vice President and

Chief Financial Officer

[Signature Page to Supplement No. 2 to First Lien Guaranty and Collateral
Agreement]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

GUARANTORS:     HORNBECK OFFSHORE TRANSPORTATION, LLC     HOS-IV, LLC    
HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC     HORNBECK OFFSHORE OPERATORS, LLC  
  ENERGY SERVICES PUERTO RICO, LLC     HORNBECK OFFSHORE INTERNATIONAL, LLC    
HOS PORT, LLC     HOI HOLDING, LLC     HOS HOLDING, LLC     By:  

/s/ James O. Harp, Jr.

   

Name:

  James O. Harp, Jr.     Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Supplement No. 2 to First Lien Guaranty and Collateral
Agreement]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

COLLATERAL AGENT:

    WILMINGTON TRUST, NATIONAL ASSOCIATION     By:  

/s/ Nicole Kroll

   

Name:

  Nicole Kroll    

Title:

  Assistant Vice President

[Signature Page to Supplement No. 2 to First Lien Guaranty and Collateral
Agreement]

 

5



--------------------------------------------------------------------------------

APPENDIX A

Amended and Restated Text of the Definition of

“Excluded Accounts”

 

6



--------------------------------------------------------------------------------

Appendix A to Supplement No. 2 to the

First Lien Guaranty and Collateral Agreement

“Excluded Accounts” means (i) those Deposit Accounts that are used exclusively
for payroll, payroll taxes, workers compensation and employee benefits, or
withholding, sales, use, value added or similar taxes, (ii) Deposit Accounts
held in trust for a third party; provided that such accounts consist solely of
funds set aside for such purpose, (iii) escrow accounts that have an overnight
balance of which in the aggregate, together with the overnight balance of all
such other escrow accounts excluded pursuant to this clause (iii), do not exceed
$5,000,000, (iv) Deposit Accounts and Securities Accounts that exclusively hold
the proceeds generated from Property that does not constitute Collateral
(including cash receipts of any revenues generated from such Property), (v)
those Deposit Accounts, Securities Accounts and Commodity Accounts that have an
overnight balance of which in the aggregate, together with the overnight balance
of all such other Deposit Accounts, Securities Accounts and Commodity Accounts
excluded pursuant to this clause (v), do not exceed $5,000,000, and (vi) foreign
Deposit Accounts, foreign Securities Accounts and foreign Commodity Accounts of
the Obligors that have an overnight balance of which in the aggregate, together
with the overnight balance of all such other foreign Deposit Accounts, foreign
Securities Accounts and foreign Commodity Accounts excluded pursuant to this
clause (vi), do not exceed $5,000,000, and (vii) the Specified Deposit Accounts.
Notwithstanding the foregoing, in no event shall (x) any Effective Date Deposit
Account, (y) the Collateral Proceeds Account or (z) any deposit account holding
escrowed amounts in respect of the Specified Vessels constitute an Excluded
Account. As used above, “Specified Deposit Accounts” has the meaning assigned to
such term in the Credit Agreement; provided that, each of the Deposit Accounts
that constitutes a Specified Deposit Account under the Credit Agreement shall
automatically cease to be a Specified Deposit Account hereunder if at any time
such Deposit Account is used for purposes other than those set forth in the 2019
Senior Credit Agreement as in effect on the Amendment No. 2 Effective Date or
holds any funds not expressly contemplated by the 2019 Senior Credit Agreement
as in effect on the Amendment No. 2 Effective Date (other than a de minimus
amount of funds that are transferred to any such Deposit Account without the
Borrower’s knowledge so long as such funds are transferred from such deposit
account promptly following the Borrower obtaining knowledge that such Deposit
Account holds funds that are not expressly contemplated by the 2019 Credit
Agreement as in effect on the Amendment No. 2 Effective Date).